Mr. Justice Mercur,
delivered the opinion of the court January 30th 1882.
The learned judge committed no error in dissolving the attachment. . The affidavit is defective. It does not set forth specifically, the fraudulent acts of the defendant: nor is it made in the words of the statute. It does not sufficiently describe the kind of property, and is wholly silent as to the time the merchandise was purchased. The evidence did not establish that possession of the goods was obtained by artifice or false pretences, indicating an intention to defraud the vendors. Mere insolvency and knowledge of it by the vendees do not establish fraud in the purchase: Rodman v. Thalheimer, 25 P. F. Smith 232, and cases there cited. It was error, however, to quash the writ. There had been a personal service on the defendant. While the property was justly released, yet the suit goes on: Sharpless v. Ziegler, 11 Norris 467.
As to so much of the judgment as quashed the writ, judgment reversed and a procedendo is awarded.